Citation Nr: 1613246	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  11-10 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety, schizophrenia, and psychosis.


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 11, 1983, to March 30, 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2007 and March 2010 rating decisions by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  At his request, the Veteran was scheduled for a Travel Board hearing in February 2015. He failed (without providing cause) to report for the hearing.  Accordingly, his hearing request is deemed withdrawn.  In May 2015, the issue of service connection for depression and anxiety was reopened and all matters were remanded for additional development (by a Veterans Law Judge other than the undersigned).  The issue has been recharacterized above to include all psychiatric disabilities and has been assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  As an initial matter, his claims must be remanded to secure Social Security Administration  (SSA) records (as he reported multiple times during VA mental health treatment that he applied for, and is in receipt of, SSA disability benefits).  Because SSA records are constructively of record, and because the Board is unable to find that such records would not be relevant, they must be sought on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Service connection has been denied based on findings of no valid diagnosis of PTSD, and no evidence relating the Veteran's psychiatric disorders to service or to his service-connected back disability.  However, VA treatment records show that he was assigned a diagnosis of, and received treatment and attended counseling sessions for, PTSD.  Specifically, VA treatment records from October and November 2009 show that he attended a PTSD group and was assigned a diagnosis of PTSD.  The Veteran also reported during October 2009 VA treatment that he received a diagnosis of PTSD from Peachford Behavioral Health System of Atlanta (Peachford); an October 2010 discharge summary from Peachford includes a diagnosis of PTSD.  A January 2011 VA treatment record continues to show a diagnosis of PTSD.

On October 2007 VA examination, the Veteran's diagnoses included the following: rule out depressive disorder not otherwise specified (NOS); alcohol abuse; cannabis abuse; cocaine dependence in sustained remission; rule out PTSD; rule out psychotic disorder NOS; pain disorder secondary to psychological factors and general medical condition.  The examiner opined that, given the Veteran's service-connected back disability, it is possible that he is experiencing chronic pain secondary to medical problems that are exacerbated by his psychological factors.  However, the validity and intensity of the Veteran's symptoms could not be fully ascertained given his performance on psychometric testing, which suggested his exaggerating symptoms.  Accordingly, a diagnosis of PTSD could not be verified or supported.  Also, his use of substance further complicated the clinical picture as abuse of such can cause and/or exacerbate other primary psychiatric diagnoses.

A January 2011 private opinion included diagnoses of major depressive disorder with psychotic features, PTSD, and polysubstance dependence.  The private physician determined that the Veteran's multiple psychological syndromes appear to have originated from his original trauma in service, and that he continues to have active PTSD symptoms, major depressive symptoms, and psychotic symptoms, all of which have been accompanied by chronic cocaine abuse/dependence.  

On February 2014 VA examination, unspecified depressive disorder, alcohol use disorder, cocaine use disorder, malingering, and antisocial personality disorder were diagnosed.  The examiner noted the Veteran's numerous performance and conduct difficulties in service that became apparent "very quickly" during his training; he also outlined several discrepancies in the Veteran's accounts of events involving his trauma in service.  (For example, the Veteran reported that he was "blown out" of the back of a military truck during grenade training, was unconscious, woke up in a hospital with "hundreds of stiches in [his] arm and staples in [his] head," and that his friend "little Tony was killed" in the incident.  He also reported that he was hospitalized for several days and, while hospitalized, he was kidnapped by two drill sergeants who beat him up and told him there would be no record of his service.  He was also discharged a week later since he could no longer perform as a soldier.  However, the examiner noted that, based on the Veteran's records, his discharge process had already been initiated before the claimed stressor event; that he was not hospitalized but was treated at the emergency room and discharged within two hours; and that he continued to receive additional counseling while training for behavioral infractions thereafter.)  He opined that the Veteran did not have PTSD and that prior diagnosis of such by private providers was based entirely on the Veteran's verbal report, which he considered potentially unreliable and inconsistent; further, those providers did not have access to VA and military records to arrive at "more informed and accurate diagnoses."  He further opined that it was not possible to accurately determine all of the Veteran's diagnoses and ultimately opined that the Veteran did not have any mental disorder that was directly related to service.  Specifically, he opined that the Veteran's depression was due to his prolonged use of multiple substances, antisocial personality disorder, and their consequences, and not as due to his service-connected back disability.  Further, neither the Veteran's substance abuse nor antisocial personality disorder were due to his service-connected back disability or service.

Pursuant to the Board's May 2015 remand, the RO obtained an addendum opinion in June 2015.  The examiner confirmed the original diagnoses listed on February 2014 VA examination and opined that the Veteran's depressive disorder is less likely related to service and more likely due to his substance use and antisocial personality disorder; further, he opined that the mere presence of depressive symptoms in the years following separation did not give sufficient likelihood to link such symptoms to a "single event in service that had so many contradictions or questions surrounding it."  He further opined that the Veteran's depressive symptoms were not permanently aggravated by his service-connected back disability without evidence that such disability substantially increased in severity.  He noted that there were "far more likely aggravating factors," including the consequences of a long-term and ongoing substance and antisocial personality disorders.  He also opined that there was no evidence to indicate that the Veteran manifested psychotic symptoms either during service or within the first postservice year and that the Veteran does not meet the criteria under either DSM-IV or DSM-V for a valid diagnosis of PTSD.

The Board notes that, during an August 1985 VA examination, conducted two years following his separation from service, the Veteran reported depression and suicidal thoughts. Further, during treatment in November 1994, the Veteran reported suffering from depression since service and stated that he received psychiatric counseling during his imprisonment at Madison Correctional Institute, where he was imprisoned from 1987 to 1994.  Although the claims file includes an initial request for medical records from Madison Correctional Institute, there is no indication that an additional request was made when such records were not received.   The Board finds that such records are critical in determining the medical questions at issue and must be secured.

Further, during VA mental health treatment, the Veteran identified private facilities and physicians who provided treatment for his psychiatric disabilities.  He specifically reported receiving treatment from Peachford and Crescent Pines Hospital.  (The Board notes that the record contains a three-page November 2010 discharge summary from Peachford but does not include additional treatment records from that facility.  Further, the record also contains an October 2010 discharge summary from South Fulton Medical Center, but no additional treatment records.)  Records of such treatment are not associated with the record, and do not appear to have been sought.  As they may contain pertinent information, they should be secured.

As it appears that the February 2014 and June 2015 VA medical examination and addendum opinions did not address whether the Veteran's service-connected back disorder aggravated a substance abuse disorder, a remand for a supplemental opinion is required.  The opinion provider should also review any additional evidence added to the record since the June 2015 medical opinion and provide any further supplemental opinion deemed necessary. 

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record from SSA copies of its determination on the Veteran's claim for SSA disability benefits (and all medical records considered in connection with such claim). 

2.  The AOJ should ask the Veteran to identify the provider(s) of all VA and non-VA evaluations and/or treatment he has received for his psychiatric disabilities, and to provide any releases necessary for VA to secure private records of such treatment or evaluation, to specifically include records from:

a. Madison Correctional Institute; and
b. Peachford Behavioral Health System of Atlanta; and
c. Crescent Pines Hospital; and 
d. South Fulton Medical Center.  

The AOJ should secure for the record copies of the complete clinical records of the evaluations and treatment from all providers identified, to specifically include copies of all pertinent VA records that are not already associated with the record.  The Veteran should be notified of any negative replies, and these replies should also be documented in the claims folder.  

3.  The AOJ should thereafter arrange for a supplemental medical opinion by the 2014 examiner (or, if that examiner is unavailable, by another medical provider, with examination only if deemed necessary by the opinion provider) to address:

a. whether it at least as likely as not (a 50 percent or better probability) that the Veteran's substance abuse disorder was aggravated (worsened beyond the natural progression) by his service-connected back disability? and
b. to supplement his/her previous medical opinions provided in 2014 and 2015 in light of any additional evidence added into the record since the time of the June 2015 supplemental medical opinion.

The examiner is requested to explain the rationale for all opinions.

4.  The AOJ should then review the record and re-adjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


